Citation Nr: 0904470	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hypothyroidism.

2.  Entitlement to a rating in excess of 20 percent for 
Addison's disease.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity prior to 
July 25, 2007, and to a rating in excess of 20 percent 
thereafter.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity prior to 
July 25, 2007, and to a rating in excess of 20 percent 
thereafter.

5.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus, type 1.

6.  Entitlement to a compensable rating for diabetic 
dermatitis of the lower extremities prior to July 25, 2007, 
and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to November 
1980.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from rating decisions promulgated in June 2001 and 
August 2006 by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Cleveland, Ohio, and Roanoke, 
Virginia.  By the June 2001 rating decision, the Cleveland 
RO, in pertinent part, granted service connection for 
peripheral neuropathy of the right and left lower 
extremities, and assigned initial ratings of 10 percent for 
both disabilities, effective August 8, 2000 (date of claim).  
The RO also confirmed and continued a 30 percent evaluation 
for the Veteran's service-connected Schmidt's Syndrome.  The 
Veteran subsequently relocated to Virginia.

By the August 2006 rating decision, the Roanoke RO 
established service connection for hypothyroidism, Addison's 
disease, and diabetes mellitus, Type I, with autonomic 
neuropathy, all of which were identified as previously 
characterized as the service-connected Schmidt's syndrome.  
Initial ratings of 30, 20, and 40 percent were assigned.  In 
addition, that decision established service connection for 
diabetic dermatitis of the lower extremities associated with 
the diabetes mellitus, evaluated as noncompensable (zero 
percent disabling).  All of these initial ratings were 
effective August 8, 2000.  Jurisdiction then transferred back 
to the Cleveland RO.

An October 2007 Supplemental Statement of the Case (SSOC) 
established 20 percent ratings for peripheral neuropathy of 
the left and right lower extremities, as well as a 10 percent 
rating for the diabetic dermatitis, effective July 25, 2007 
(date of VA medical examination).


FINDINGS OF FACT

1.  The competent medical evidence does not reflect the 
Veteran's service-connected hypothyroidism has resulted in 
muscular weakness, mental disturbance, and weight gain.

2.  The competent medical evidence does not reflect that the 
Veteran's service-connected Addison's disease is manifested 
by three crises during the past year, or five or more 
episodes during the past year.  

3.  Prior to July 25, 2007, neither the service-connected 
peripheral neuropathy of the right nor left lower extremity 
was manifested by moderate incomplete paralysis.

4.  As of and since July 25, 2007, neither the service-
connected peripheral neuropathy of the right nor left lower 
extremity was manifested by moderately severe incomplete 
paralysis.

5.  The Veteran currently has to control his diabetes 
mellitus by restricted diet, regulation of activities, and 
insulin, however, he has had no episodes of either 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or visits to a diabetic care provider, and 
there are no current complications from his diabetes 
mellitus.

6.  Prior to July 25, 2007, the Veteran's service-connected 
diabetic dermatitis of the lower extremities was manifested 
by itching of an exposed surface area.


7.  As of and since July 25, 2007, the Veteran's service-
connected diabetic dermatitis of the lower extremities was 
not manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement; nor did it affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; nor did it require systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.119, Diagnostic Code 7903 (2008).

2.  The criteria for a rating in excess of 20 percent for 
Addison's disease are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.119, Diagnostic Code 7911 (2008).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity prior to 
July 25, 2007, and to a rating in excess of 20 percent 
thereafter, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8520 (2008).

4.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity prior to 
July 25, 2007, and to a rating in excess of 20 percent 
thereafter, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8520 (2008).

5.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus, type 1, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.119, Diagnostic Code 7913 (2008).

6.  The criteria for a compensable rating of 10 percent for 
diabetic dermatitis of the lower extremities prior to July 
25, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

7.  The criteria for a rating in excess of 10 percent for 
diabetic dermatitis of the lower extremities are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7806 (2008); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Veteran was sent VCAA-compliant notification regarding 
this appeal by a letter dated in May 2004.  This letter 
informed the Veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, and what information and 
evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board also observes that in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Court held that in cases for an 
increased rating, section § 5103(a) requires: (1) at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; and (3) the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The Board notes that the May 2004 VCAA letter is not in full 
compliance with Vazquez-Flores, particularly in regards to 
elements (2) and (3).  However, the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his increased rating claim 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  For example, he submitted 
statements in March 2004 which included detailed contentions 
regarding his medical condition, references to the actions 
and decisions by VA regarding his case, and other statements 
that indicated familiarity with the criteria for the benefits 
sought on appeal including a reference to 38 U.S.C.A. § 1155.  
The Veteran's familiarity with the pertinent criteria for 
higher ratings is further demonstrated by the fact that he 
has had prior claims for VA benefits over the years, included 
prior increased rating claims.  Moreover, he is represented 
by an accredited Veterans Service Organization, which, in 
pertinent part, submitted a statement in December 2008 which 
included references to relevant statutory provision 
pertaining to claims for VA benefits.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  The Veteran's familiarity with the 
pertinent criteria for higher ratings is further demonstrated 
by the fact that he has had prior claims for VA benefits over 
the years, included prior increased rating claims.  

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.   This 
notice must also include the information pertinent to the 
relevant disability rating and an effective date for the 
award of benefits that would be assigned if service 
connection is awarded.  Id.   Notice per Dingess was provided 
to the Veteran in August 2006.

In this regard, the Board is aware that complete VCAA notice 
was not provided until after the initial unfavorable AOJ 
decision.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - 
as a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal 
Circuit Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the August 2006 
notice was provided to the Veteran, the claim was 
readjudicated in an October 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant medical records are in 
the claims file.  The Veteran has had the opportunity to 
present evidence and argument in support of his claim and 
indicated that he did not want a Board hearing in conjunction 
with this case.  Moreover, he was accorded VA medical 
examinations with respect to this case in May 2001, November 
2005, and July 2007.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Hypothyroidism

Diagnostic Code 7903 provides for a 10 percent rating for 
hypothyroidism manifested by fatigability, or continuous 
medication required for control of symptoms.  A 30 percent 
disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is warranted for muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating is warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903.

In this case, the competent medical evidence does not reflect 
the Veteran's service-connected hypothyroidism has resulted 
in muscular weakness, mental disturbance, and weight gain.  
For example, he complained of recent weight loss at the May 
2001 VA examination, which he attributed to his diabetes 
mellitus.  He was also noted as being well-developed and 
well-nourished on the May 2001 examination.  Although the 
November 2005 VA examination noted weight gain, examination 
of the extremities showed no muscle weakness or wasting.  
Moreover, the July 2007 VA examination also found no muscle 
wasting or atrophy on examination.  In addition, it was noted 
that the condition was currently stable.  Absent evidence of 
muscular weakness or weight gain the question of whether the 
Veteran's hypothyroidism causes mental disturbances is 
essentially moot.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent for his service-connected 
hypothyroidism under Diagnostic Code 7903.

Addison's Disease

The pertinent provisions of 38 C.F.R. § 4.120, at Diagnostic 
Code 7911, relating to rating Addison's disease (adrenal 
cortical hypofunction) provides that a 20 percent rating is 
assigned for one or two crises during the past year, or two 
to four episodes during the past year, or weakness and 
fatigability, or corticosteroid therapy required for control.  
A rating of 40 percent is assigned when there are three 
crises during the past year, or five or more episodes during 
the past year.  A 60 percent rating requires four or more 
crises during the past year.

The regulation [in Note (1)] stipulates that an Addisonian 
"crisis" consists of the rapid onset of peripheral vascular 
collapse (with acute hypotension and shock), with findings 
that may include: anorexia; nausea; vomiting; dehydration; 
profound weakness; pain in abdomen, legs, and back; fever; 
apathy, and depressed mentation with possible progression to 
coma, renal shutdown, and death.

The regulation further stipulates [in Note (2)] that an 
Addisonian "episode," for VA purposes, is a less acute and 
less severe event than an Addisonian crisis and may consist 
of anorexia, nausea, vomiting, diarrhea, dehydration, 
weakness, malaise, orthostatic hypotension, or hypoglycemia, 
but no peripheral vascular collapse.

In this case, the competent medical evidence does not reflect 
that the Veteran's service-connected Addison's disease is 
manifested by three crises during the past year, or five or 
more episodes during the past year.  For example, the May 
2001 VA examination noted that the Veteran's Addison's 
disease was well-controlled on medication, and that he had 
not been hospitalized or had a crisis since the time of the 
original diagnosis.  The treatment records indicate an 
Addison's "episode" in June 2004, and the July 2007 VA 
examination noted he might have had a mild "crisis" 8 
months earlier.  However, a thorough review of the medical 
evidence, including the treatment records and VA medical 
examinations, do  not indicate he experiences Addisonian 
"episodes" or "crises" of such frequency as to warrant a 
rating in excess of 20 percent under Diagnostic Code 7911.  
The July 2007 VA examination also found the condition to be 
stable.

Peripheral Neuropathy

The Veteran's service-connected peripheral neuropathy of the 
right and left lower extremities are evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 
8520, which provides the rating criteria for paralysis of the 
sciatic nerve.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate 
or a 10 percent evaluation if it is mild.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Combined 
nerve injuries are to be rated by reference to the major 
involvement, or, if sufficient in extent, by reference to 
radicular group ratings.  38 C.F.R. § 4.124a, Note.

Prior to July 25, 2007, neither the service-connected 
peripheral neuropathy of the right nor left lower extremity 
was manifested by moderate incomplete paralysis.  The May 
2001 VA examination noted there was recent evidence of 
peripheral neuropathy, complaints of pain in his toes, and 
findings of 1+ pitting edema to the proximal third of both 
calves.  The November 2005 VA examination noted burning and 
aching of the feet and hypersensitiveness of the skin as 
evidence of bilateral peripheral neuropathy.  However, 
neurological examination of the lower extremities showed 
motor function was normal, even though sensory function was 
decreased in the feet.  Further, his ankles were shown to 
have dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees, which is considered normal range of motion for VA 
purposes.  See 38 C.F.R. § 4.71, Plate II.  Moreover, it was 
stated that after repetitive use or during flare-up, the 
joint function was not additionally limit6ed by pain, 
fatigue, weakness, lack or endurance, or incoordination.  As 
such, the evidence indicates no more than mild incomplete 
paralysis for this period, which does not warrant a rating in 
excess of 10 percent for either extremity under Diagnostic 
Code 8520.

With respect to the period as of and since July 25, 2007, 
neither the service-connected peripheral neuropathy of the 
right nor left lower extremity was manifested by moderately 
severe incomplete paralysis.  The July 2007 VA examination 
did show monofilament was absent in intermittent toes and 
forefoot, but it was intact in midfoot and heels in feet 
bilaterally.  Further, a thorough review of the treatment 
records do not indicate any findings indicative of moderately 
severe incomplete paralysis.

Diabetes Mellitus

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 
percent rating is warranted when diabetes mellitus is 
manageable by restricted diet only. A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or: oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted where there is a 
requirement for insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted where there is 
a requirement for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is 
a requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

In this case, while the competent medical evidence reflects 
the Veteran's service-connected diabetes mellitus requires 
insulin, restricted diet, and regulation of activities, it 
does not show episodes of ketoacidosis or hypoglycemic 
reactions which require one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  The Board does not dispute that there are 
references to hypoglycemic reactions in the treatment 
records, and the Veteran reported at the July 2007 
examination that he experienced a reaction of such severity 
that EMS was called and he refused hospitalization at that 
time.  However, a thorough review of the record does not 
support that contention, nor does it reflect that these 
reactions have been of such severity as to actual require 
hospitalization, nor the frequency of visits to diabetic are 
provider so as to warrant a rating in excess of 40 percent 
under Diagnostic Code 7913.

Diabetic Dermatitis

The Veteran's service-connected diabetic dermatitis of the 
lower extremities is evaluated pursuant to the criteria found 
at 38 C.F.R. § 4.118, Diagnostic Code 7806.  However, the 
regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
Veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
Veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Prior to August 30, 2002, a 10 percent rating was warranted 
under Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.

The revised criteria of Diagnostic Code 7806, effective 
August 30, 2002, provide that a 10 percent rating is 
warranted for dermatitis or eczema that affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

In this case, the Board observes the record indicates prior 
to July 25, 2007, the Veteran's service-connected diabetic 
dermatitis of the lower extremities was manifested by itching 
of an exposed surface area.  For example, the May 2001 VA 
examination noted, in pertinent part, that there was brawny 
discoloration the ankles of both feet from sores which had 
scratched and healed.  Treatment records dated in April 2003 
specifically identified scratching of the feet due to 
neuropathic pain.  In addition, he contended at the July 2007 
VA examination that his skin rash of the bilateral lower 
extremities had itched and burned for 10 years.  Resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that he is entitled to a rating of 10 percent for this 
disability under the "old" version of Diagnostic Code 7806.  
See 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board further finds that the Veteran's service-connected 
diabetic dermatitis of the lower extremities is not 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement; nor did it affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; nor does it require systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  For example, the May 2001 
VA examination found no marked abnormality of the skin 
pigment with the exception of the area around the inside of 
his ankle of both feet.  Examination of the feet showed 
normal skin texture, color, and turgor, as well as normal 
hair distribution.  He also had fungal infection of all the 
toenails.  The November 2005 VA examination showed no 
petechiae or bruises.  There were dark spots on the legs, the 
size of which was up to 2 cm.  The skin of the feet was 
erythematous and there were cracks and sores on the legs.  
However, there was no ulceration or crusting.  Further, the 
lesion to exposed area was 0 percent, while lesion to the 
whole body was less than 5 percent.  Moreover, there was no 
tissue loss, induration, inflexibility, hypopigmentation, 
abnormal texture, limitation of motion, or skin lesions.  The 
July 2007 VA examination also found that 0 percent of the 
exposed areas were affected, and 10 percent of the whole body 
was affected.  As such, he does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under either the "old" or the "new" version of Diagnostic 
Code 7806.
In denying the claim for a higher rating, for both indicated 
periods, the Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

Extraschedular ratings

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
hypothyroidism, Addison's disease, peripheral neuropathy, 
diabetes mellitus, and diabetic dermatitis with the 
established criteria found in the rating schedule for those 
disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his 
hypothyroidism, Addison's disease, peripheral neuropathy, 
diabetes mellitus, and/or diabetic dermatitis.  Indeed, it 
does not appear from the record that he has been hospitalized 
at all for those conditions.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disabilities under appeal.  There is nothing in 
the record which suggests that the Veteran's hypothyroidism, 
Addison's disease, peripheral neuropathy, diabetes mellitus, 
and/or diabetic dermatitis have in and of themselves markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for 
hypothyroidism is denied.

Entitlement to a rating in excess of 20 percent for Addison's 
disease is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity prior to 
July 25, 2007, and to a rating in excess of 20 percent 
thereafter, is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity prior to 
July 25, 2007, and to a rating in excess of 20 percent 
thereafter, is denied.

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus, type 1, is denied.

Entitlement to a compensable rating of 10 percent for 
diabetic dermatitis of the lower extremities prior to July 
25, 2007, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for diabetic 
dermatitis of the lower extremities is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


